Exhibit 10.1

  

 [ex10-1_001.jpg]

 

April 27, 2018

  

Jeffrey W. Chell, M.D.

521 Mandalay Avenue

#708

Clearwater Beach, FL 33767

 

Dear Dr. Chell:

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of a director of the Company’s Board of Directors (the
“Board”). Speaking for myself, as well as the other members of the Company’s
Board, we are all very impressed with your credentials and look forward to your
future success in this position. You shall remain as a director of the Company
from the date hereof until your resignation, or successor, if any, is elected or
qualified (the “Termination Date”). You shall be classified as a Class II
director and be up for election at the 2018 annual shareholders meeting, with a
three year term thereafter. If your position is terminated prior to the
Termination Date, you shall only be entitled to the director payments payable
and the options that have vested as of such date. You shall also on the date
hereof sign an Indemnification Agreement with the Company.

 

For your service on the Board you will receive a quarterly cash retainer of
$10,000 per calendar quarter. The Board has also agreed to grant to you an
option to purchase common shares of the Company (the “Initial Grant”). The
Initial Grant will consist of an option grant to purchase 75,000 common shares
of the Company, with an exercise price equal to the closing price of the common
stock on the NYSE American on the date of your appointment to the Board. The
term of the Initial Grant is 10 years from the date of grant (the “Vesting
Commencement Date”), subject to your continuing service with the Company. So
long as your director relationship with the Company continues, the shares
underlying the Initial Grant shall vest in accordance with the following
schedule: 28% of the shares subject to the option shall vest and become
exercisable on the twelve month anniversary of the Vesting Commencement Date and
2% of the total number of shares subject to the option shall vest and become
exercisable each month after the vesting commencement. The options will be
incentive stock options to the maximum extent allowed by the tax code and will
be subject to the terms of the Company’s 2013 Stock Plan, as amended, and the
Stock Option Agreement between you and the Company.

 

You shall be reimbursed for all normal items of travel and entertainment and
miscellaneous expenses reasonably incurred by you on behalf of the Company
provided such expenses are documented and submitted in accordance with the
reimbursement policies in effect from time to time.

 



   

 

 

[ex10-1_001.jpg]  

 

This agreement sets forth the terms of your director relationship with the
Company and supersedes any prior representations or agreements, whether written
or oral. This agreement may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This agreement will be governed by
New York law without reference to rules of conflicts of law. All notices,
requests, demands and other communications called for hereunder shall be in
writing and shall be deemed given (i) on the date of delivery if delivered
personally, (ii) one (1) day after being sent by a well established commercial
overnight service, (iii) three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing, (iv) upon confirmation of facsimile
transfer, if sent by facsimile or (v) upon confirmation of delivery when
directed to the electronic mail address set forth below, if sent by electronic
mail:

 

  If to the Company: 275 Madison Avenue, 7th  Floor       New York, NY 10016    
    If to you: 521 Mandalay Avenue     #708     Clearwater Beach, FL 33767

 

We are all delighted to be able to extend you this offer and look forward to
working with you as a Director of the Company. To indicate your acceptance of
the Company’s offer, please sign this letter in the space provided below. This
agreement shall be effective on the date set forth below.

  

Very truly yours,   ACCEPTED AND AGREED:           ACTINIUM PHARMACEUTICALS,
INC.                 By:   /s/ Sandesh Seth   /s/ Jeffrey W. Chell     Sandesh
Seth   Jeffrey W. Chell     Chairman & CEO               Date:  April 27, 2018  
Date: April 27, 2018  

 



 2 

